UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED
Noveizmi

Clerk, US District 8. Bankruptcy
Courts for the District of Columbia

 
 
   
 
 
 
 
 
   
   

NATIONAL ASSOCIATION FOR THE

ADVANCEMENT OF
MULTIJURISDICTIONAL PRACTICE,

et al.

v Plamt‘ffs’ Civil Action No. 13-01963 (TFH)

RICHARD W. ROBERTS, Chief Judge,
United States District Court for the
District of Columbia, et al.,

 
 

Defendants.

MEMORANDUM OPINION AND ORDER

Upon consideration of the Motion for Recusal of the Honorable Thomas F. Hogan;
Counsel’s Afﬁdavit of Good Cause; Plaintiff NAAMJP Afﬁdavit of Bias [ECF No. 20] and the
Response to Motion for Recusal [ECF N0. 21], the undersigned Judge will voluntarily recuse to
further the fair administration of justice in this case. Although the undersigned is not convinced
that the plaintiffs have established that disqualiﬁcation is mandatory pursuant to 28 U.S.C.
§ 455(b)(5)(i), a determination of this question is unnecessary in light of the decision to
voluntarily recuse for the sake of ensuring the appearance of impartiality under the peculiar

circumstances of this case. Advancing what has been characterized as “[a] classic statement on
voluntary recusal,” Mitchell v. Sirica, 502 F.2d 375, 378 (DC. Cir. 1974), Justice Felix

Frankfurter long ago observed that:

The judicial process demands that a judge move within the framework of relevant
legal rules and the covenanted modes of thought for ascertaining them. He must
think dispassionately and submerge private feeling on every aspect of a case.
There is a good deal of shallow talk that the judicial robe does not change the man
within it. It does. The fact is that on the whole judges do lay aside private views in

discharging their judicial functions. This is achieved through training,
professional habits, self-discipline and that fortunate alchemy by which men are
loyal to the obligation with which they are entrusted. But it is also true that reason
cannot control the subconscious inﬂuence of feelings of which it is unaware.
When there is ground for believing that such unconsious feelings may operate in
the ultimate judgment, or may not unfairly lead others to believe they are
operating, judges recuse themselves. They do not sit in judgment. They do this for

a variety of reasons. The guiding consideration is that the administration of justice
should reasonably appear to be disinterested as well as be so in fact.

Public Utils. Comm ’n of D. C. v. Pollak, 343 U.S. 451, 466-67 (1952) (Frankfurter, J ., recusing)
(emphasis added). Given that the undersigned might have voted on the 1996 amendment to the
Rules of the United States District Court for the District of Columbia (the “Local Rules”) that is
challenged in this case, Response to Mot. for Recusal 3, voluntary recusal will preserve the
appearance of an unbiased administration of justice, which Justice Frankfurter noted was the
“guiding consideration” even when the administration of justice is disinterested in fact. Id.
, Accordingly, it hereby is

ORDERED that, for the aforementioned reasons, this case be reassigned to the Calendar
Committee for assignment to a judge who was not involved in decisions about the 1996 or 2014
amendments to the Local Rules.

SO ORDERED.

November  o%/ / W

Thomas F. Hogan
Senior United States ‘ 'ct Judge